DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 1-20 are now pending in this application. Claim 6, 9-11 are withdrawn as being directed to a non-elected invention. Claims 19-20 are new. Accordingly, claims 1-5, 7-8, 12-20 are being examined in this office action. This is a second non-final office action because relevant art was found in the updated search.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-5, 7-8, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, applicants have added a limitation to hair to the instant claims and state that they have support for adding this hair limitation by citing documents which are not part of the instantly claimed originally filed disclosure, and they have not cited or explained where they have support for the added hair limitation in their specification or claims as originally filed. The specification only mentions skin and the genus of skin would include the face, scalp, and lips which all contain skin but would not include hair, as application to hair would include merely applying the composition to the ends of hair or just the hair shaft without contacting skin (e.g. longer hair) or hair that is not even attached to the skin (e.g. wigs). As such, applicants have introduced new matter into the claims with this amendment as the examiner can find no disclosure of treating hair or applying applicant’s composition to hair for self-tanning, etc. in the specification or claims as originally filed.                                                                                                                                                                                                                           

Scope of Enablement
Claims 1-5, 7-8, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating/applying the composition to skin to provide the claimed methods of self-tanning, etc., does not reasonably provide enablement for applying the composition to hair for self-tanning, increasing melanin synthesis, improving melanin transport, improving distribution of melanin in suprabasal layers by applying the composition to hair.  The specification does not enable any person skilled use the invention commensurate in scope with these claims. 
This rejection is based on the absence of an enabling disclosure for the method of self-tanning, increasing melanin synthesis, improving melanin transport, and/or improving distribution of melanin in suprabasal layers by applying the compound of formula I to hair. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass methods of applying compounds of formula I to the skin for self-tanning. However, the specification does not provide an enabling disclosure for the methods of applying the composition to hair for self-tanning, increasing melanin synthesis, improving melanin transport, and/or improving distribution of melanin in suprabasal layers as is instantly claimed.
The instant specification teaches applying compounds of formula I to skin for self-tanning and to increase melanin synthesis, etc. (Examples 7-8).  The results obtained show that several of applicant’s compounds increased/stimulated melanin synthesis in normal human 

The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses methods for treating skin with the claimed agents for self-tanning/increasing melanin synthesis etc.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to use the claimed method to increase melanin synthesis or self-tan, or improving melanin transport, or improving distribution of melanin in suprabasal layers of hair that is coming out of the head, because a) hair does not have suprabasal layers as suprabasal layers are characteristic of skin not hair (as evidenced by phllip kingsley (https://www.philipkingsley.co.uk/hair-guide/hair-science/the-hair-structure) hair has three layers: the cuticle, cortex, and medulla and none of these contain a suprabasal layer), b) the hair shaft does not have melanin production/melanin distribution/transport in it this only occurs in the hair bulb during the hair growth phase when the melanin is produced and is transported/distributed into the cortical keratinocytes resulting in pigmentation of the hair shaft, thus application of the claimed compounds to the hair itself as is instantly claimed will not result in increased melanin synthesis or improved melanin transport, or  improving distribution of melanin in the hair as is also instantly claimed because the hair shaft itself does not synthesize, distribute, or transport melanin (See Deckner https://knowledge.ulprospector.com/10385/pcc-hair-pigmentation/, 1st paragraph). Additionally, hair does not self-tan. Hair can be dyed/colored with dye that is absorbed by the hair shaft. Applicants have not defined self-tanning/self-tanner in their specification. Thus, the examiner has looked to the dictionary, specifically Merriam-
Therefore, in view of the art recognized inability for applicant’s method to function as claimed for treating hair because hair does not self-tan and hair outside of the hair bulb does not synthesize, distribute, or transport melanin. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for performing the claimed methods on hair.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 12-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR1732929 (published 05/11/2017), and further in view of Proctor (US6150405) as evidenced by Galleguillos et al. (US20120213725).
	Applicant’s claim:

    PNG
    media_image1.png
    703
    612
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-5, 12-14, 16-20, ‘929 teaches applying compounds of applicant’s formula I/and cosmetic compositions comprising these compounds topically/externally to surfaces where hair growth is desired, e.g. the scalp or other places on the skin where one would desire hair growth (which includes the face as some people desire hair growth on their face and as such also reads on instant claim 19), specifically applicant’s compound Ic (which ‘929 calls compound 4b in scheme 1) and Ib (which ‘929 calls 4g) (See entire document;  Summary of invention section; ~[0072-0073]; ~[0083-0085]; Claims 11 and 15; compounds of series 4, [0327-0380]; Figure 1;  wherein R, Figure 2 which has applied compound 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 to mice and this compound also is a compound which falls within the scope of applicant’s formula I that is instantly claimed). As the active steps of the instantly claimed method are being accomplished in ‘929 and the instant method is performed on anyone it would have been obvious to one of ordinary skill in the art that ‘929 is also performing self-tanning, increasing melanin synthesis, improving melanin transport, and/or improving distribution of melanin in suprabasal layers as is instantly claimed because all of the active steps of the claimed method are taught and being accomplished in ‘929, especially since the instantly claimed method does not require a specific patient/user population and is used on anyone.
Regarding claim 7, ‘929 teaches that their compositions are used to delivery 0.01 to 200mg/kg ([0077]) which is dependent upon the administration route and these amounts could be readily optimized to form compositions having the claimed concentration of 0.01-10% of a compound of formula I in a composition that is to be applied because it is known in the art to optimize the concentration of actives in a formulation to allow for the most effective topical delivery of the active agent while not being too concentrated that the necessary dose cannot be applied to the entire area being treated, e.g. you want to optimize the concentration to achieve the effective dose while treating the entire area that the user wants to have treated and this is something that one of ordinary skill in the art routinely does after determining the effective dose per kg weight of the user.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 8, ‘929 does not teach wherein their method uses a composition comprising 0.01-10% of a compound of formula I, further comprises an additional self-tanning substance. However, this deficiency in ‘929 is addressed by Proctor as evidenced by .
	Proctor teaches that tyrosine (which is a known self-tanning agent as is evidenced by Galleguillos (See [0102])) is also known in the art to promote hair growth when applied topically to the skin and/or scalp (See Col. 2, ln. 12-23; Col. 1, ln. 43-45, ln. 49-52).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to add an additional self-tanning agent, specifically tyrosine into the composition of ‘929 in order to form the instantly claimed self-tanning method because tyrosine was known to increase hair growth as well as function as a self-tanning agent because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). In the instant case it would be obvious to add them into the composition and method of ‘939 in order to develop the instantly claimed method because ‘929 and Proctor teach that these compounds/actives are useful for increasing hair growth and as such it would be obvious to combine them in a composition that is being applied topically to improve/increase hair growth.
Further one of ordinary skill in the art would be motivated to use the method of ‘929 for the instantly claimed methods of self-tanning, etc. because ‘929 teaches all of the active steps required by the instantly claimed method, specifically topically applying a composition comprising a compound of formula I to the skin. Thus, whether or not it was previously 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 because these are compounds of the instantly claimed formula I, which are applied to the skin and as such are obviously accomplishing the instantly claimed method because, “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Thus, whether or not the prior art recognized they were accomplishing the claimed method, they obviously already were because their method teaches the exact same method steps which are instantly disclosed for self-tanning, etc.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216 as such this rejection is proper at this time.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks

A further search of the literature did uncover a piece of prior art which did not show up in the same broad compound search that was previously done and was redone in updating the search for this office action. The prior art KR1732929 only qualifies because applicants have never filed the necessary English translation of their priority documents in order to get the benefit of their earlier filing dates, as such the publication date of ‘929 currently qualifies it as prior art. The examiner did call applicant’s representative in effort to get the necessary English translation of the priority document filed and to take care of the 112 rejections in effort to do an examiner’s amendment to get the claims in condition for allowance. However, applicant’s representative was unable to file the necessary English translation of the priority documents which has prompted the second non-final office action presented herein.
Applicant’s arguments insofar as they pertain to the new grounds of rejection under 112 and 103 are addressed herein.
Applicant’s first argue that they have possession of application to hair. As is discussed above hair is never disclosed in the specification and the specification is not enabled for performing the claimed methods on hair because hair once it is out of the hair bulb which is under the skin does not synthesize melanin, distribute melanin or transport melanin, etc. as is instantly claimed and is discussed above in the new matter and enablement rejections.
New Arguments Regarding the previous Election/Restriction requirement
The restriction/election of species requirement was previously made FINAL because applicant’s only argued that there was not a search burden and a search burden is not a valid argument for a 371 restriction case as what is required by a 371 restriction is a lack of unity or breaking unity, e.g. wherein the linking feature of the inventions is already known or is rendered obvious by prior art. This argument was previously made FINAL by the examiner in the office 
The withdrawn claims will remain withdrawn by the examiner. The examiner does note however that she did misread applicant’s claims when doing the original restriction requirement as she notes that Me containing compounds are not specifically claimed as R1 in applicant’s compounds of claim 10 and the examiner misread the C2-C20 as C1-C20 as was in claim 1. However, the restriction requirement is still proper because the special technical feature which links the invention are applicant’s compounds, and applicant’s compounds are still rendered obvious in view of the prior art Neumann which was previously cited in the original restriction requirement because in figure IIC.1 and the discussion below the cited figure on pg. 46 they state that the product(s) 2b in their scheme which are applicant’s compounds can be isolated in quantitative yields and these compounds are/can be isolated intermediates which lead to their C2, and would have Y is OH , R1 is H and R2 is CH3 isolated on their way to forming C2. This isolated 2b intermediate on the way to forming Neumann’s C2 is homologous to the instantly claimed compounds wherein applicant’s R1 is C2 alkyl because it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).Thus, the claimed compounds are obvious variants of those disclosed in Neumann cited previously (e.g. 2b in scheme on pg. 46-48, and they teach using the isolated compounds of 2b to form C2 wherein Y is OH, R1 is H and R2 are CH3 in the intermediate 2b) because the instantly claimed 
Conclusion
	Claims 1-5, 7-8, 12-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIN E HIRT/Primary Examiner, Art Unit 1616